DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed March 2nd, 2022 have been fully considered but they are not persuasive. 
Applicant argues Stammler fails to teach “wherein the measurement system compares the sensor signal to an initial pattern of the sensor signal, and wherein when a final pattern of the signal deviates from the initial pattern, the pitch control device is controlled to change the pitch angle.” This argument is not found to be persuasive. In Applicant’s specification, a “pattern” is defined as “"pattern" in this context means the progress of the sensor signal over a predetermined time slot. Hence, the "pattern" can be a curve displaying the sensor signal over time” (Page 4, Lines 9-10). In the same way, Stammler establishes curve patterns by taking time averages of sensor signals: “Temporal averaging can be done, for example, by averaging values that have been recorded within predetermined time intervals.” Since the values are time averaged, a pattern of values is established within the data matrix, and the sensor values are compared with these limit values. If the measured sensor signal is within a defined limit, that is considered to be in accordance with an “initial pattern”; if the measured sensor signal is outside of the defined limit, that is considered to be in accordance with a “final pattern” and therefore requires a change in pitch angle. 
Applicant argues Thomson fails to teach “wherein the measurement system compares the sensor signal to an initial pattern of the sensor signal, and wherein when a final pattern of the signal deviates from the initial pattern, the pitch control device is controlled to change the pitch angle.” This argument is not found to be persuasive. In Applicant’s specification, a “pattern” is defined as “"pattern" 
The rejections are thereby maintained.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6, and 8-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Stammler (DE 102015218659).
Regarding claims 1 and 6, Stammler discloses a wind turbine (4), comprising: a hub (3); rotor blades (2), wherein each rotor blade is rotatably supported at or in the hub by a pitch bearing (5); a pitch control device (12) for changing a pitch angle of the rotor blades; and a measurement system (sensors 
Regarding claims 2-4, Stammler discloses the wind turbine according to claim 1 above. Stammler further discloses the measurement system comprises a controller and at least one sensor which is coupled to the controller, and/or wherein the sensor is arranged in or at the rotor blades, and a memory that is coupled to the controller, wherein the sensor signal is stored in a memory (system 13 with CPU 15 and memory 14, along with sensors 16-18).
Regarding claims 8-10, Stammler discloses the method according to claim 6 above. Stammler further discloses pitch angle is changed when the final level and/or the final pattern is higher than the initial level and/or the initial pattern (see Paragraph 44 which discusses threshold levels, and the pitch angle is changed when above the threshold; “below” the threshold can also be utilized). Stammler further discloses the level and/or the pattern are measured throughout the operation of the wind turbine and the pattern is a function of the sensor signal over time (Paragraph 82 which states “The time interval used for these averages can be, for example, 10 minutes or 1, 6, 12 or 24 hours”; steps S1-S5 in .
Claims 1-4, 6, and 8-10 are rejected under 35 U.S.C. 102(a)(1) or 35 U.S.C. 102(a)(2) as being anticipated by Thomson (US 10324003).
Regarding claims 1 and 6, Thomson discloses a wind turbine (1), comprising: a hub (4); rotor blades (4), wherein each rotor blade is rotatably supported at or in the hub by a pitch bearing (6); a pitch control device (Figure 4) for changing a pitch angle of the rotor blades; and a measurement system (sensors 20) for capturing a sensor signal in or at the pitch bearing and for changing the pitch angle by the pitch control device (Col. 5, Lines 54-56) as a function of the sensor signal to prevent failures of the pitch bearing due to a lack of lubrication (Col. 4, Lines 20-25), wherein the sensor signal represents a change in noise (abstract). Thomson further discloses the measurement system compares the sensor signal to an initial level and/or an initial pattern of the sensor signal, and wherein when a final level and a final pattern of the sensor signal deviates from the initial level and/or the initial pattern, the pitch control device is controlled to change the pitch angle (Figure 3).
Regarding claims 2-4, Thomson discloses the wind turbine according to claim 1 above. Thomson further discloses the measurement system comprises a controller and at least one sensor which is coupled to the controller, and/or wherein the sensor is arranged in or at the rotor blades, and a memory that is coupled to the controller, wherein the sensor signal is stored in a memory (processor/memory/controller 21 and combined with sensor 20).
Regarding claims 8-10, Thomson discloses the method according to claim 6 above. Thomson further discloses pitch angle is changed when the final level and/or the final pattern is higher than the initial level and/or the initial pattern (see Figure 3; thresholds are utilized, sensor measurements compared against thresholds and corrective action is taken to instate the lubrication film by rotating the bearing/pitch). Thomson further discloses the level and/or the pattern are measured throughout the .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN D SEABE whose telephone number is (571)272-4961. The examiner can normally be reached Monday-Friday, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/JUSTIN D SEABE/Primary Examiner, Art Unit 3745